EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE


Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
 A terminal disclaimer with respect to patents US 10,990,164 B2 (Aunt) and US 10,990,165 B2 (Parent), having been requested and approved, obviates non-statutory double panting rejection of the claims, wherein the rejection is withdrawn.
 No known or discovered prior art anticipates each and every limitation of independent claim 1, 8 or 15.
The closest discovered or cited prior art includes:
 Rahman (US 6,890,285 B2): Rahman discloses a compliance sensor which generates real time data over time indicative of the user wearing of a brace, the data communicated (transmitted) to the signal processing device which comprises a microprocessor which compares time the brace is worn to predetermined thresholds to determine and/or display compliance. Rahman also discloses that an LCD display may show various parameters related to compliance, including: an amount of time the brace has been worn, how much longer the brace must be worn, whether compliance conditions are met, a current brace wear time, and/or an average daily wear time.
Rahman does not specifically disclose: (a) transmission of an aggregate total wear time parameter, (b) display of a time that the brace is worn beyond the compliance requirement (surplus time), (c) compliance measured for time periods 
Dumont (US 2016/0364131 A1): Dumont discloses a system and method for monitoring, tracking time of solar UV exposure in relation to a predetermined UV exposure time threshold (a compliance level), the system comprising a wearable device comprising sensors in communication with a display device and particular: (a) that daily exposure levels may be displayed on a graph, along with: (b) a predetermined threshold level showing days on which, and amounts by which, the threshold exposure time was exceeded, (and also days on which a deficit exists) and also that for emphasis the amount above the threshold time (equivalent to surplus) may presented in a different color.  In addition, Dumont shows and teaches that the graph shows any time beyond the threshold time for a particular day as a portion of a bar above a line indicating the threshold time, and that, in addition, that portion of the bar may be indicated as a contrasting color, and where that (surplus) time above the threshold time is therefore applied to that day display total.  Dumont also shows: (c) that compliance and threshold levels may be at least recorded and displayed on an hourly (or other equal period) basis.
Francis (US 2016/0058673 A1): Francis discloses system and method for monitoring administration of nutrition, and particularly that nutrition (compliance) may be monitored on an hourly or daily basis (c), including a nutrition surplus or deficit with respect to a daily target level, and also: (d) that a cumulative deficit or 
None of these references specifically teaches or suggests that an amount of surplus time is allocated to a particular earlier time period based on a user selection, as is claimed by each of independent claims 1, 8 and 15.  For this reason claims 1, 8 and 15 are allowable.
Claims 2-4, 6, 7, 9-11, 13, 14, 16-18, 20 and 21, depending from claims 1, 8 and 15 respectively, are allowable at least because each depends from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684